July 1, 2011 Each of the Borrowers listed on Appendix I hereto One Post Office Square Boston, MA 02109 Attention: Jonathan S. Horwitz, Executive Vice President, Principal Executive Officer, Treasurer and Compliance Liaison RE: Second Amendment to Putnam Funds Uncommitted Line of Credit Ladies and Gentlemen: Pursuant to a letter agreement dated as of July 6, 2010 (as amended, the “ Loan Agreement ”) among State Street Bank and Trust Company (the “ Bank ”) and each of the management investment companies registered under the Investment Company Act listed on Appendix I attached thereto (each, a “ Borrower ”), the Bank has made available to each of the Borrowers, for itself or on behalf of designated fund series thereof, a $165,000,000 discretionary, uncommitted, unsecured line of credit (the “ Uncommitted Line ”). The obligations of the Borrowers arising under the Uncommitted Line are evidenced by a promissory note in the original principal amount of $165,000,000, dated July 6, 2010, executed by each of the Borrowers, for itself or on behalf of such designated fund series thereof, in favor of the Bank (the “ Existing Note ”). Any capitalized term not otherwise defined herein shall have the same meaning as set forth in the Loan Agreement. The Borrowers have requested, and the Bank has agreed, to make certain changes to the Loan Documents in connection therewith as set forth below. Therefore, for good and valuable consideration, the receipt of which is hereby acknowledged, the parties hereby agree as follows: I. Amendments to Loan Documents Subject to the terms and conditions hereof, the Loan Documents are hereby amended as follows: 1. The preamble to the Loan Agreement is hereby amended by deleting the dollar amount “$165,000,000” wherever it may appear and substituting the dollar amount “$185,000,000” in each instance therefor. 2. Section I(1) of the Loan Agreement is hereby amended by deleting the first sentence in its entirety and substituting the following therefor: “The Uncommitted Line shall expire on June 29, 2012 (the “ Expiration Date ”), unless extended by mutual agreement of the Bank and the Borrowers or, with respect to any Fund, terminated by a Borrower on behalf of such Fund as provided herein.” Putnam Funds July 1, 2011 Page 2 3. Section II(16) of the Loan Agreement is hereby amended by restating the following definition appearing therein to read in its entirety as follows: “ Uncommitted Line Amount ” shall mean $185,000,000. 4. The Borrowers have informed the Bank that (i) Putnam Income Strategies Fund, a fund series of Putnam Funds Trust, has changed its name to Putnam Retirement Income Fund Lifestyle 3, (ii) Putnam Mid-Cap Value Fund, a fund series of Putnam Investment Funds, has changed its name to Putnam Multi-Cap Value Fund, and (iii) Putnam VT Mid-Cap Value Fund, a fund series of Putnam Variable Trust, has changed its name to Putnam VT Multi-Cap Value Fund. 5. Each of (i) Putnam VT Absolute Return 500 Fund, a newly established portfolio series of Putnam Variable Trust and (ii) Putnam Retirement Income Fund Lifestyle 2, a newly established portfolio series of Putnam Funds Trust (each, a “ New Fund ”), is hereby added as a Fund for all purposes under the terms of the Loan Agreement and Note, and each of the Loan Agreement and Note is hereby deemed amended to reflect the foregoing. Each of Putnam Variable Trust, for and on behalf of Putnam VT Absolute Return 500 Fund, and Putnam Funds Trust, for and on behalf of Putnam Retirement Income Fund Lifestyle 2, hereby agree to be bound by all of the terms and conditions of the Loan Documents as a Fund thereunder for all purposes as if it had been an original Fund party thereto. 6. The Appendix I attached to each of the Loan Agreement and the Note, and the Appendix I (or other applicable schedule, appendix or exhibit designation), as applicable, attached to each other certificate, agreement or form executed and/or delivered in connection with the Loan Agreement which includes such an Appendix I (or other applicable schedule, appendix or exhibit designation) listing the Borrowers and Funds, is hereby deleted and the Appendix I attached hereto is substituted in each instance therefor, such revised Appendix I reflecting the name change of certain Funds that was effected prior to the date hereof and the addition of the New Funds. 7. Each of Exhibit A and Exhibit B attached to the Loan Agreement is hereby deleted in its entirety and the Exhibit A and Exhibit B attached hereto are substituted, respectively, therefor. II. Conditions Precedent 1. As a condition precedent to the effectiveness of this letter amendment, each of the Borrowers, on behalf of its respective Funds, shall execute and deliver to the Bank an amended and restated promissory note of even date herewith in the original principal amount of $185,000,000 in the form attached as Exhibit A hereto (the “ New Note ”), which New Note shall amend, restate, supersede and replace the Existing Note in its entirety. Notwithstanding the foregoing, nothing contained herein or in the New Note shall be deemed to evidence the repayment, satisfaction or novation of any amounts outstanding under the Existing Note, and any such outstanding amounts shall hereafter be deemed to be evidenced by, and outstanding under, the New Note. Upon the execution and delivery of the New Note by the Borrowers, the New Note shall constitute the “Note” for all purposes under the Loan Documents. Putnam Funds July 1, 2011 Page 3 2. As a further condition precedent to the effectiveness of this letter amendment, the Borrowers shall pay to the Bank for their own account a non-refundable up-front fee of $50,000 for providing and documenting the Uncommitted Line, which fee shall be fully earned by the Bank upon the date of this letter amendment. 3. As further conditions precedent to the effectiveness of this letter amendment, each of the Borrowers, on behalf of its respective Funds, shall provide such certificates, resolutions, approvals and other documents as the Bank may require, including opinions of counsel to each Borrower and each of its respective Funds in form and substance satisfactory to the Bank. III. Miscellaneous 1. Other than as expressly amended hereby, all terms and conditions of the Loan Agreement and all related Loan Documents shall remain unchanged and are hereby ratified and affirmed as of the date hereof. 2. Each of the Borrowers, for itself and on behalf of its respective Funds (including each New Fund), represents and warrants to the Bank as follows: (a) no Default or Event of Default has occurred and is continuing on the date hereof under the Loan Documents; (b) each of the representations and warranties contained in the Loan Agreement is true and correct in all respects with respect to such Borrower, for itself and its respective Funds, on and as of the date of this letter amendment except to the extent such representation and warranty is made as of an earlier date; (c) the execution, delivery and performance of this letter amendment, the New Note and the Loan Documents, as amended hereby (collectively, the “ Amended Loan Documents ”): (i) are, and will be, within such Borrower's power and authority, (ii) have been authorized by all necessary proceedings, (iii) do not, and will not, require any consent or approval from any governmental authority or any other party other than those which have been received, (iv) will not contravene any provision of, or exceed any limitation contained in, the declaration of trust, by-laws or other organizational documents or Prospectus of such Borrower or any law, rule or regulation applicable to such Borrower, and (v) do not constitute a default under any other agreement, order or undertaking binding on such Borrower; and (d) each of the Amended Loan Documents constitutes the legal, valid, binding and enforceable obligation of such Borrower, except as the same may be limited by bankruptcy, insolvency, reorganization, moratorium or other laws affecting the enforcement of creditors' rights generally and by general equitable principles. 3. Upon receipt of a fully executed copy of this letter amendment and such other documents or instruments as the Bank may reasonably request, this letter amendment shall be deemed to be an instrument under seal and an amendment to the Loan Agreement to be governed by the laws of The Commonwealth of Massachusetts. 4. A copy of the Agreement and Declaration of Trust of each Borrower, as amended or restated from time to time, is on file with the Secretary of the Commonwealth of The Commonwealth of Massachusetts. Notice is hereby given, and it is expressly agreed, that the obligations of any such Borrower under this letter amendment, the Loan Agreement as amended by this letter amendment, and the other Loan Documents as amended by this letter amendment, shall not be binding upon any of the trustees, shareholders, nominees, officers, agents or employees of Putnam Funds July 1, 2011 Page 4 such Borrower personally, but bind only the trust property of such Borrower. Furthermore, notice is given that the assets and liabilities of each Fund are separate and distinct and that the obligations of or arising out of the Loan Agreement as amended by this letter amendment and the other Loan Documents as amended by this letter amendment with respect to each Fund are several and not joint. In the case of each Borrower, the execution and delivery of this letter amendment on its behalf has been authorized by its trustees, and this letter amendment has been executed and delivered by an authorized officer, in each case acting in such capacity and not individually, and neither such authorization by the trustees nor such execution and delivery shall be deemed to have been made by any of them individually, but shall bind only the trust property of such Borrower. [Remainder of Page Intentionally Left Blank] This letter amendment may be executed in counterparts each of which shall be deemed to be an original document. Very truly yours, STATE STREET BANK AND TRUST COMPANY , as Bank By: Janet B. Nolin Vice President Acknowledged and Accepted : PUTNAM AMERICAN GOVERNMENT INCOME FUND PUTNAM ARIZONA TAX EXEMPT INCOME FUND PUTNAM ASSET ALLOCATION FUNDS , on behalf of its fund series as listed in Appendix I attached hereto PUTNAM CALIFORNIA TAX EXEMPT INCOME FUND PUTNAM CONVERTIBLE SECURITIES FUND PUTNAM DIVERSIFIED INCOME TRUST PUTNAM EQUITY INCOME FUND PUTNAM EUROPE EQUITY FUND PUTNAM FUNDS TRUST , on behalf of its fund series as listed in Appendix I attached hereto PUTNAM GLOBAL EQUITY FUND PUTNAM GLOBAL HEALTH CARE FUND PUTNAM GLOBAL INCOME TRUST PUTNAM GLOBAL NATURAL RESOURCES FUND PUTNAM GLOBAL UTILITIES FUND PUTNAM HIGH YIELD ADVANTAGE FUND PUTNAM HIGH YIELD TRUST PUTNAM INCOME FUND PUTNAM INTERNATIONAL EQUITY FUND PUTNAM INVESTMENT FUNDS , on behalf of its fund series as listed in Appendix I attached hereto PUTNAM INVESTORS FUND PUTNAM MASSACHUSETTS TAX EXEMPT INCOME FUND PUTNAM MICHIGAN TAX EXEMPT INCOME FUND PUTNAM MINNESOTA TAX EXEMPT INCOME FUND PUTNAM MONEY MARKET FUND PUTNAM MULTI-CAP GROWTH FUND PUTNAM NEW JERSEY TAX EXEMPT INCOME FUND PUTNAM NEW YORK TAX EXEMPT INCOME FUND PUTNAM OHIO TAX EXEMPT INCOME FUND PUTNAM PENNSYLVANIA TAX EXEMPT INCOME FUND PUTNAM TAX EXEMPT INCOME FUND PUTNAM TAX EXEMPT MONEY MARKET FUND PUTNAM TAX-FREE INCOME TRUST , on behalf of its fund series as listed in Appendix I attached hereto PUTNAM US GOVERNMENT INCOME TRUST PUTNAM VARIABLE TRUST , on behalf of its fund series as listed in Appendix I attached hereto PUTNAM VOYAGER FUND THE GEORGE PUTNAM FUND OF BOSTON d/b/a GEORGE PUTNAM BALANCED FUND THE PUTNAM FUND FOR GROWTH AND INCOME By: Jonathan S. Horwitz Executive Vice President, Principal Executive Officer, Treasurer and Compliance Liaison, of each of the foregoing Acknowledged: STATE STREET BANK AND TRUST COMPANY , as Custodian By: Name: Title: APPENDIX I List of Borrowers and Funds PUTNAM AMERICAN GOVERNMENT INCOME FUND PUTNAM ARIZONA TAX EXEMPT INCOME FUND PUTNAM ASSET ALLOCATION FUNDS on behalf of: Putnam Asset Allocation: Balanced Portfolio Putnam Asset Allocation: Conservative Portfolio Putnam Asset Allocation: Growth Portfolio PUTNAM CALIFORNIA TAX EXEMPT INCOME FUND PUTNAM CONVERTIBLE SECURITIES FUND PUTNAM DIVERSIFIED INCOME TRUST PUTNAM EQUITY INCOME FUND PUTNAM EUROPE EQUITY FUND PUTNAM FUNDS TRUST on behalf of: Putnam Absolute Return 100 Fund Putnam Absolute Return 300 Fund Putnam Absolute Return 500 Fund Putnam Absolute Return 700 Fund Putnam Asia Pacific Equity Fund Putnam Asset Allocation: Equity Portfolio Putnam Capital Spectrum Fund Putnam Emerging Markets Equity Fund Putnam Equity Spectrum Fund Putnam Floating Rate Income Fund Putnam Global Consumer Fund Putnam Global Energy Fund Putnam Global Financials Fund Putnam Global Industrials Fund Putnam Global Technology Fund Putnam Global Telecommunications Fund Putnam International Value Fund Putnam Multi-Cap Core Fund Putnam Retirement Income Fund Lifestyle 2 Putnam Retirement Income Fund Lifestyle 3 (formerly Putnam Income Strategies Fund) Putnam Small Cap Growth Fund PUTNAM GLOBAL EQUITY FUND PUTNAM GLOBAL HEALTH CARE FUND PUTNAM GLOBAL INCOME TRUST PUTNAM GLOBAL NATURAL RESOURCES FUND PUTNAM GLOBAL UTILITIES FUND PUTNAM HIGH YIELD ADVANTAGE FUND PUTNAM HIGH YIELD TRUST PUTNAM INCOME FUND 2 PUTNAM INTERNATIONAL EQUITY FUND PUTNAM INVESTMENT FUNDS on behalf of: Putnam Capital Opportunities Fund Putnam Growth Opportunities Fund Putnam International Capital Opportunities Fund Putnam International Growth Fund Putnam Multi-Cap Value Fund (formerly Putnam Mid-Cap Value Fund) Putnam Research Fund Putnam Small Cap Value Fund PUTNAM INVESTORS FUND PUTNAM MASSACHUSETTS TAX EXEMPT INCOME FUND PUTNAM MICHIGAN TAX EXEMPT INCOME FUND PUTNAM MINNESOTA TAX EXEMPT INCOME FUND PUTNAM MONEY MARKET FUND PUTNAM MULTI-CAP GROWTH FUND PUTNAM NEW JERSEY TAX EXEMPT INCOME FUND PUTNAM NEW YORK TAX EXEMPT INCOME FUND PUTNAM OHIO TAX EXEMPT INCOME FUND PUTNAM PENNSYLVANIA TAX EXEMPT INCOME FUND PUTNAM TAX EXEMPT INCOME FUND PUTNAM TAX EXEMPT MONEY MARKET FUND PUTNAM TAX-FREE INCOME TRUST on behalf of: Putnam AMT-Free Municipal Fund Putnam Tax-Free High Yield Fund PUTNAM US GOVERNMENT INCOME TRUST PUTNAM VARIABLE TRUST on behalf of: Putnam VT Absolute Return 500 Fund Putnam VT American Government Income Fund Putnam VT Capital Opportunities Fund Putnam VT Diversified Income Fund Putnam VT Equity Income Fund Putnam VT Global Asset Allocation Fund Putnam VT Global Equity Fund Putnam VT Global Health Care Fund Putnam VT Global Utilities Fund Putnam VT Growth and Income Fund Putnam VT Growth Opportunities Fund Putnam VT High Yield Fund Putnam VT Income Fund Putnam VT International Equity Fund 3 Putnam VT International Growth Fund Putnam VT International Value Fund Putnam VT Investors Fund Putnam VT Money Market Fund Putnam VT Multi-Cap Growth Fund Putnam VT Multi-Cap Value Fund (formerly Putnam VT Mid- Cap Value Fund) Putnam VT Research Fund Putnam VT Small Cap Value Fund Putnam VT George Putnam Balanced Fund Putnam VT Voyager Fund PUTNAM VOYAGER FUND THE GEORGE PUTNAM FUND OF BOSTON d/b/a GEORGE PUTNAM BALANCED FUND THE PUTNAM FUND FOR GROWTH AND INCOME EXHIBIT A AMENDED AND RESTATED PROMISSORY NOTE (UNCOMMITTED LINE) $185,000,000.00 July 1, 2011 Boston, Massachusetts For value received, each of the undersigned hereby severally promises to pay to State Street Bank and Trust Company (the “ Bank ”), or order, at the office of the Bank at 100 Huntington Avenue, Tower 1, Floor 4, Boston, Massachusetts 02116 in immediately available United States dollars, the principal amount of ONE HUNDRED EIGHTY-FIVE MILLION AND 00/100 DOLLARS ($185,000,000.00), or such lesser original principal amount as shall be outstanding hereunder and not have been prepaid as provided herein, together with interest thereon as provided below. Each Loan shall be payable upon the earliest to occur of (a) the Expiration Date, (b) 60 calendar days following the date on which such Loan is made, or (c) the date on which such Loan otherwise becomes due and payable under the terms of the Loan Agreement referred to below, whether following the continuance of an Event of Default or otherwise. Interest on the unpaid principal amount outstanding hereunder shall be payable at the rates and at the times as set forth in the Loan Agreement and shall be computed as set forth in the Loan Agreement. Interest shall be computed on the basis of a 360-day year for the actual number of days elapsed, including holidays or other days on which the Bank is not open for the conduct of banking business. All Loans hereunder and all payments on account of principal and interest hereof shall be recorded by the Bank. The entries on the records of the Bank (including any appearing on this Note), absent manifest error, shall govern and control as to amounts outstanding hereunder, provided that the failure by the Bank to make any such entry shall not affect the obligation of the undersigned to make payments of principal and interest on all Loans as provided herein and in the Loan Agreement. Upon notice from the Bank to the undersigned given at any time following the occurrence and during the continuance of an Event of Default, unpaid principal on any Loan, and to the extent permitted by applicable law, unpaid interest on any Loan, shall thereafter bear interest, compounded monthly and be payable on demand, until paid in full (after as well as before judgment) at a rate per annum equal to two percent (2%) above the rate otherwise applicable to such Loan under the Loan Agreement. This Note is issued pursuant to, and entitled to the benefits of, and is subject to, the provisions of a certain letter agreement dated July 6, 2010 by and among the undersigned and the Bank (herein, as the same may from time to time be amended, restated, supplemented, modified or extended, referred to as the “ Loan Agreement ”), but neither this reference to the Loan Agreement nor any provision thereof shall affect or impair the absolute and unconditional obligation of the undersigned makers of this Note to pay the principal of and interest on this Note as herein provided. All terms not otherwise defined herein shall be used as defined in the Loan Agreement. The undersigned may at its option prepay all or any part of the principal of this Note subject to the terms of the Loan Agreement. Amounts prepaid may be reborrowed subject to the terms of the Loan Agreement. Each of the undersigned makers and every endorser and guarantor hereof hereby waives presentment, demand, notice, protest and all other demands and notices in connection with the delivery, acceptance, performance, default or enforcement hereof and consents that this Note may be extended from time to time and that no such extension or other indulgence, and no substitution, release or surrender of collateral and no discharge or release of any other party primarily or secondarily liable hereon, shall discharge or otherwise affect the liability of any of the undersigned or any such endorser or guarantor. No delay or omission on the part of the Bank in exercising any right hereunder shall operate as a waiver of such right or of any other right hereunder, and a waiver of any such right on any one occasion shall not be construed as a bar to or waiver of any such right on any future occasion. A copy of the Agreement and Declaration of Trust of each of the undersigned Borrowers is on file with the Secretary of The Commonwealth of Massachusetts and notice is hereby given that this instrument is executed on behalf of the Trustees of each Borrower as Trustees and not individually and that the obligations of this instrument are not binding on any of the Trustees or officers or shareholders individually, but are binding only on the assets or property of each Fund with respect to its obligations hereunder. In addition, although multiple Borrowers may be party hereto on behalf of multiple Funds, each Borrower is executing this instrument on behalf of each of its Funds individually (and not jointly or jointly and severally) and no Borrower or Fund is liable for any matter relating to any other Borrower or Fund. This Note amends and restates in its entirety a promissory note dated July 6, 2010 in the original principal amount of $185,000,000 executed by the undersigned Borrowers to the order of the Bank (as amended, the " Existing Note "). Any amounts outstanding under the Existing Note as of the date hereof shall be deemed to be outstanding under this Note. This instrument shall have the effect of an instrument executed under seal and shall be governed by and construed in accordance with the laws of The Commonwealth of Massachusetts (without giving effect to any conflicts of laws provisions contained therein). WITNESS: [TRUST NAME] [TRUST NAME] , on behalf of its fund series as listed in Appendix I attached hereto By: Name: Title: SCHEDULE I TO NOTE DATED JULY 1, 2011 Date of Amount of Amount of Principal Outstanding Loan Principal Paid Balance Notation Made By APPENDIX I List of Borrowers and Funds [TRUST NAME] [TRUST NAME] on behalf of: [Funds] EXHIBIT B ADVANCE/PAYDOWN REQUEST FORM (UNCOMMITTED LINE) DATE: TO: STATE STREET BANK AND TRUST COMPANY ATTN: LOAN OPERATIONS CUSTOMER SERVICE UNIT telephone 617-662-8574 or 617-662-8575; fax 617-988-6677 FROM: [BORROWER][ on behalf of [FUND]] (Fund # ) (DDA # ) In connection with the letter agreement dated July 6, 2010 and related documents currently in effect with State Street Bank and Trust Company (as amended, collectively, the “ Agreement ”), please increase/reduce (circle one) the outstanding balance on behalf of the above-indicated Fund by $. Any requested Loan should be recorded on the books of the Fund with the Bank and interest payable to the Bank should be recorded at the agreed upon rate. 1. This request is (check one): Loan Advance Paydown Overnight Rollover 2. The proceeds of any requested Loan shall be used only to the extent consistent with and not prohibited by the Prospectus, the terms of the Agreement and applicable laws and regulations, including, without limitation, Federal Reserve Regulation U, and no Default of Event of Default has occurred under the Agreement. 4. All of the representations and warranties of the undersigned Borrower and Fund set forth in Section II(2) of the Agreement are true and correct on and as of the date hereof. 5. Each of the Borrower and the Fund is in compliance with all the terms and conditions in the Agreement (including the Maximum Amount and other borrowing limitations thereunder) and will remain in compliance therewith after giving effect to the making of any requested Loan. 6. The following amounts and statements are true in connection with any requested Loan: (a) Adjusted Net Assets of the Fund: (i) Total Assets of the Fund $ (ii) Total Liabilities (excluding Indebtedness for borrowed money) of the Fund 1 $ (iii) item (a)(i) less item (a)(ii) $ (b) 33-1/3% of item (a)(iii) $ (c) (i) Beginning Loan Balance: $ (ii) Paydown Amount (if any): $ 1 For purposes of calculating Adjusted Net Assets for any Fund, the amount of any liability included in Total Liabilities shall be equal to the greater of (i) the outstanding amount of such liability and (ii) the fair market value of all assets pledged or otherwise segregated to secure such liability. 2 (iii) Requested Loan (if any) $ (iv) Requested Loans Balance ((i) minus (ii) or (i) plus (iii)): $ (d) The aggregate outstanding principal amount of Indebtedness for borrowed money of the Fund other than the Loans as of the date hereof (including any loans under the separate Committed Line and including any Interfund Loans) $ (e) Total Indebtedness for borrowed money ((c)(iv) plus (d)): $ 7. The amount set forth in 6(e) above does not exceed the lesser of (a) the amount set forth in 6(b) above, or (b) the maximum amount which the relevant Fund is permitted to borrow (after taking into account all outstanding Indebtedness) pursuant to its Prospectus, the Investment Company Act or any registration made thereunder, any vote of the shareholders of the applicable Borrower or such Fund, any agreement of such Borrower or Fund with any foreign, federal, state or local securities division to which such Borrower or Fund is subject, any other applicable agreement or document to which such Borrower or Fund, is a party or any law, rule or regulation applicable to such Borrower or Fund. 8. The amount set forth in 6(c)(iv) above does not exceed the Per Fund Limit Amount (defined as the lesser of (a) the Uncommitted Line Amount, and (b) the difference of (i) $200,000,000 minus (ii) the aggregate principal amount of all loans, if any, outstanding to the Fund under the Committed Line). The aggregate principal amount of all Loans outstanding to all Borrowers on behalf of all Funds under the Agreement (after giving effect to the amount of any requested Loan) does not exceed the Uncommitted Line Amount. 9. The Fund for which any Loan is being requested hereby does not currently have outstanding any Interfund Loans made to such Fund as borrower which are secured by any collateral and does not currently have any outstanding Interfund Loans made by it as the lender. 10. The undersigned is a duly authorized officer of the Borrower identified above with authority to execute and deliver this document to the Bank and request the Loan described herein on behalf of the Fund identified above. [BORROWER][, on behalf of [FUND]] By: Name: Title: Date:
